DETAILED ACTION
This office action is in response to amendment filed 8/6/2021.
	Claims 1-11 are pending. Claim 11 is new. Claims 1, 3, and 7-10 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas M. Tinari (Reg. No. 58,200) on 23 December 2021.
The application has been amended as follows: 
In claim 7, line 6, after “the insulating component according to claim 1”, delete “mounted in the through-hole”, insert —fixed to the frame—

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting an insulating component comprising a lead terminal fixed to a metal layer on an insulating substrate, wherein the insulating substrate include a cutout groove  over which the lead terminal extends, wherein the groove comprises a ridge on its inner wall such that the lead terminal is fixed to the metal layer on upper surface of the insulating substrate by a first bonding portion and fixed to the metal layer on the wall of the groove with a second bond portion, and the second bonding portion is located between the ridge and the lead terminal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815